Citation Nr: 0323109	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to December 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2003, the veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  The VCAA provides that 
upon receipt of a complete or substantially complete 
application VA is required to notify the claimant and the 
claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  

Although the record includes VA medical evidence relating 
diagnoses of PTSD to service, the Board notes these opinions 
do not appear to have been provided based upon a review of 
the evidence of record.  Specifically, the Board notes the 
veteran's reported stressors have not been verified.  The 
record shows the RO (based upon the veteran's statements) 
requested the United States Armed Services Center for 
Research of Unit Records attempt to verify events in Vietnam 
during January, February, and March 1968; a review of 
existing evidence indicates the veteran was transferred to 
Japan in December 1967 and to Ft. Myer, Virginia, in January 
1968.  The Board finds an additional attempt to verify the 
veteran's claimed stressors is required based upon more 
accurate information as to claimed events.  In addition, 
while the veteran has not specifically claimed he was 
involved in combat, the Board finds his report of incidents 
during service in Vietnam may be construed as such and the 
matter should be specifically addressed by the RO.  

It is also significant to note that the Board received 
evidence in support of the veteran's claim in April 2003 that 
was not previously considered by the RO.  As such 
consideration has not been waived, additional development is 
required prior to appellate review.  In addition, the veteran 
has submitted evidence indicating he is presently receiving 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits, but the medical 
records associated with that claim are not of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for PTSD or 
a skin disorder since March 1995.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should also be requested 
to provide additional information 
clarifying the events and approximate 
dates of his claimed stressors.  The RO 
should inform the veteran of which 
evidence he is to provide and what 
evidence VA will attempt to obtain.

4.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  The RO must make continued 
efforts to obtain these records unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.

5.  The RO should make another attempt to 
verify the veteran's claimed stressor 
events in Vietnam from the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
If USASCRUR is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  In addition to any other 
stressor events identified by the RO, the 
USASCRUR should be requested to certify 
the veteran's involvement in or exposure 
to (a) an enemy attack on a base in 
Pleiku immediately before his medical 
transfer to a hospital at Qui Nhon (based 
on detailed information the veteran 
furnishes pursuant to #3, above), (b) 
enemy mortar attacks at the hospital at 
Qui Nhon in approximately October 1967 
(on dates the veteran is verified by 
official records to have been there), and 
(c) enemy mortar attacks at the base in 
Pleiku approximately 3 months after he 
arrived in Vietnam.  

6.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

7.  The veteran should then be scheduled 
for a VA psychiatric examination for an 
opinion as to whether it is as likely as 
not that he has a psychiatric disorder 
(under DSM-IV criteria) related to a 
verified event(s) in service or which had 
its onset during active service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and reconcile the 
opinion with the other medical evidence 
of record, to include a November 1994 VA 
medical statement.

8.  The veteran should also be scheduled 
for a VA examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that he has a 
present skin disorder incurred in or 
aggravated by active service or as a 
result of herbicide exposure.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given.

9.  Upon completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


